Title: To James Madison from Stevens Thomson Mason, 7 March 1800
From: Mason, Stevens Thomson
To: Madison, James


Dear Sir
Phila. March 7th 1800
Your letter like mine was a long time reaching its destination, owing I presume to the state of the roads. The newspapers will have announced to you from time to time the progress of business here. The Bankrupt Bill after every out of doors effort past the H of Reps by the casting vote of the Speaker only. On the question for its second reading in the Senate it would have been rejected, but from an inadvertency of two Members opposed to it the question was carried, it is now before a select Comtee. A strange fatallity has attended this Bill in its progress. It was three times saved by its enemies from an illtimed complaisance or unfortunate inattention. Our highest toned Gentlemen exult exceedingly at the prospect of this measure succeeding, conceiving it a powerful engine of consolidation or (as they term it) a measure highly fœderal. Ross’s Bill for deciding on the Election of Presdt & V Pt is still before the Senate. We have had it up several days. Its advocates have made several changes in it, but still retaining the obnoxious principles of it. I think however that the House of Reps will hardly be induced to accede to an arrangement which will place the Senate on an equal footing with themselves, on a point so important and so contrary the proportionate weight which the Constitution has given the larger States on this subject.
We have been three days upon, and are now discussing a resolution agt the Editor of the Aurora for a publication of the 19th of Feby. An amendment to connect with it an equally or more offensive publication of Fenno of the 13th. was rejected by the usual Vote, & this resolution will no doubt be carried.
We have heard nothing lately from France. Your ideas on that Subject are in perfect coincidence with those of your friends here. By late arrivals we learn that our Envoys had arrived at Lisbon and that they were to proceed from thence to Paris by land. Why they should have landed at so remote a place, seems hard to be accounted for, unless it is to be considered as a part of that system of procrastination which detained them in this Country above eight month[s] after their appointment. It is evidently intended that we should receive no material information from France during the present Session, so that the President will be left as heretofore to exercise in the plenitude of executive & legislative discretion some of the most important concerns of the nation and to give or withhold information as may best suit electioneering purposes. The case of Jonathan Robbins has been for some days under debate in the House of Reps. Livingston[’s] Resolution was rejected yesterday they are now at half after 3 Ocl: on Bayards resolution of approbation. With my respectful Compliments to Mrs Madison I am Dear Sir Your Friend & Sert
Stes. Thon. Mason
